Citation Nr: 0945500	
Decision Date: 11/07/09    Archive Date: 12/08/09

DOCKET NO.  07-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for diabetes mellitus, to include as due to an 
undiagnosed illness or secondary to service-connected asthma 
or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1984 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Veteran's July 2007 substantive appeal reflects that he 
asked to be scheduled for a hearing at a local VA office 
before a Member of the Board.  The Veteran was scheduled for 
a May 6, 2009, hearing in Chicago, and he was sent notice of 
this hearing in March 2009.  The Veteran sent back a signed 
form later that month confirming that he would attend the 
hearing.  

An April 2009 letter from the Veteran's social worker stated 
that the Veteran had requested that his May 6, 2009, "C & 
P" examination in Chicago be cancelled.  This letter also 
reflected that the Veteran's serious medical problems would 
prevent him from travelling to Chicago, and that the Veteran 
had asked his social worker to request that his appointment 
possibly be moved to the Danville VA Medical Center.  The 
Veteran did not report for his hearing, and he has not 
subsequently requested that the hearing be rescheduled.

The Board notes that there may have been some confusion on 
the part of the Veteran with respect to whether he was 
scheduled for an examination or a hearing in May 2009.  The 
RO attempted to send a letter informing the Veteran that his 
appeal was being forwarded to the Board for disposition and 
describing the procedure to follow if he wished to reschedule 
a hearing.  This letter, however, was returned as 
undeliverable.  

Nonetheless, neither the Veteran nor his representative has 
requested a new hearing.  The Board further notes that there 
is no closer location at which a hearing may be scheduled, 
making it unlikely that the Veteran would be able to attend a 
new hearing.  Therefore, the Board finds that the Veteran's 
hearing request has effectively been withdrawn.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to his October 2005 request to reopen his 
diabetes mellitus claim, the Veteran was issued a letter in 
October 2005 pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA) notifying him of the evidence he needed to 
submit in order to reopen his service connection claim.  He 
was specifically notified that his claim had been previously 
denied because his in-service medical records did not show 
that diabetes mellitus was incurred or aggravated in service.  
It also noted that the Veteran may establish service 
connection for diabetes mellitus based on presumption by 
furnishing medical evidence to show his claimed diabetes 
mellitus was manifested to a compensable degree within one 
year of his June 1994 separation from service.  

In response to the VCAA letter, the Veteran sent in a 
statement dated in October 2005 informing the RO that he had 
been diagnosed with diabetes January 1, 1995.  He stated that 
his primary doctor (Dr. C.C.) had moved to another state to 
practice and that he subsequently received his care through 
VA.  

The Board notes that, even though the present location of Dr. 
C.C. is unknown, other evidence of record reflects that Dr. 
C.C. was employed by the Carle Clinic in Rantoul, Illinois.  
See March 2001 USPS report.  A December 2001 VA medical 
record notes that the Veteran transferred his care from Carle 
Clinic to Christie Clinic due to insurance purposes.  The 
Board finds that a remand is warranted in order to obtain the 
Carle Clinic records.  Further, while on remand, an effort 
should be made to secure any records from the Christie Clinic 
prior to September 2001, to include any records that may have 
been transferred from the Carle Clinic.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign 
and return a release form authorizing VA 
to obtain records of his treatment from 
the Carle Clinic in Rantoul, Illinois.  A 
request should also be made for records 
from the Christie Clinic prior to 
September 2001, to include records that 
may have been transferred from the Carle 
Clinic.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the 
Veteran and his representative should be 
informed of the records that could not be 
obtained, including what efforts were made 
to obtain them.

2.  After the development requested above 
has been completed, readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


